
	
		II
		110th CONGRESS
		1st Session
		S. 1358
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2007
			Mr. Grassley (for
			 himself and Mr. Johnson) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to require all gasoline sold
		  for use in motor vehicles to contain 10 percent renewable fuel in the year 2010
		  and thereafter, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 10 by 10
			 Act.
		2.10 percent renewable
			 fuel required for motor vehiclesSection 211 of the Clean Air Act (42 U.S.C.
			 7545) is amended—
			(1)by inserting after subsection (o) the
			 following:
				
					(p)10 percent
				renewable fuel requirement
						(1)In
				generalAfter December 31,
				2009, it shall be unlawful for any person to sell or offer for sale, supply or
				offer for supply, dispense, transport, or introduce into commerce, for use in
				any motor vehicle (as defined in section 216) any gasoline containing less than
				10 percent renewable fuel by volume.
						(2)Fuel
				blendsFor the purpose of
				enforcing this subsection, a blend of gasoline and renewable fuel shall be
				considered to be sold or offered for sale, supplied or offered for supply,
				dispensed, transported, or introduced into commerce in accordance with this
				subsection if the renewable fuel content, exclusive of denaturants and
				permitted contaminants, comprises not less than 9.2 percent by volume and not
				more than 10 percent by volume of the blend, as determined by the
				Administrator.
						(3)Manifests and
				labelingBy regulation
				effective January 1, 2010, the Administrator shall require that each bill of
				lading or transportation manifest for all gasoline containing renewable fuel
				and all gasoline not containing renewable fuel indicate the renewable fuel
				content of the gasoline.
						(4)Notices on
				gasoline pumps; exemption for collector vehiclesThe Administrator shall provide, by
				regulation, for—
							(A)appropriate notices to be displayed on
				gasoline pumps—
								(i)indicating the renewable fuel content of
				the gasoline dispensed by the pump; and
								(ii)notifying the public of the prohibition
				under this subsection; and
								(B)an exemption from the requirements of this
				subsection in the case of gasoline for use in collector motor vehicles, as
				defined by the Administrator.
							;
				and
			(2)by redesignating
			 the second subsection (r) (as added by section 1512 of the Energy Policy Act of
			 2005 (Public Law 109–58; 119 Stat. 1088)) as subsection (t) and moving the
			 subsection so as to appear at the end of the section.
			
